Plaintiff in application for rehearing has stressed his claim for medical expenses and cited the case of Brown v. Travelers' Insurance Company et al., La. App., 146 So. 774 and (on rehearing), 149 So. 290, in which plaintiff was allowed medical expenses incurred in connection with an accident within the meaning of the workmen's compensation law although compensation was denied, because of his recovery from the ill effects of the injury before leaving defendant's employ.
The right of an injured employee to recover medical expenses incurred as the result of an accident while in the course and scope of his employment has no existence except under the pertinent section of the Louisiana Workmen's Compensation Act. The time limitation in Section 31 of this Act, quoted in the original opinion herein, is applicable to plaintiff's claim for medical expenses as well as his claim for weekly compensation.
The rehearing is refused.